Citation Nr: 1128865	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C with liver dysfunction.  

2.  Entitlement to service connection for a heart disorder, to include as due to asbestos exposure and hepatitis C with liver dysfunction.  

3.  Entitlement to service connection for a low back disorder, to include as due to asbestos exposure and hepatitis C with liver dysfunction.  

4.  Entitlement to service connection for a bilateral leg disorder, to include as due to asbestos exposure and hepatitis C with liver dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1976 through May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was previously before the Board in September 2008 and again in August 2009 at which times it was remanded for more development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).      

In September 2009 correspondence the Veteran raised the issue of entitlement to service connection for hypertension.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's hepatitis C was caused by in-service and post-service intravenous (IV) drug use which is willful misconduct.  

2.  The preponderance of the evidence is against finding that the Veteran's current heart disorder is related to military service, to include the claimed asbestos exposure, or a service-connected disability.  

3.  The preponderance of the evidence is against finding that the Veteran's current low back disorder is related to military service, to include the claimed asbestos exposure, or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not established.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2010).

2.  Service connection for a heart disorder is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his hepatitis C, heart disorder, and low back disorder are related to his service with the United States Army from August 1976 through May 1977.  Specifically, with regard to the claimed hepatitis C, Veteran argues that he contracted hepatitis C through immunizations with non-sterile needles when sent to Korea during his military service.  With regard to the heart disorder and low back disorder issues, the Veteran contends that these disorders are either directly related to the immunizations with non-sterile needles while in Korea, secondary to his hepatitis C, or the result of his exposure to asbestos during military service.    


Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301.  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. See VBA Training Letter 211A (01-02), dated April 17, 2001.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b).  

1.  Hepatitis C

The Veteran's service treatment records are negative for any diagnosis or any indication of hepatitis or any other significant illness.  Specifically, the Veteran's April 1977 separation examination is negative for hepatitis or any significant illness.  The Veteran received several immunizations during service, but there is no indication of any infection following those immunizations.  However, a review of the record shows that the Veteran reportedly had no tattoos during his enlistment examination in July 1976, but had several tattoos during his separation examination in April 1977.  

Private treatment records show an assessment of hepatitis C as early as May 1998.  During a January 2010 VA examination of the liver, the Veteran indicated that he was first diagnosed with hepatitis C while in prison in 1991 but also indicated that there was some evidence of hepatitis C as early as 1987 when he developed yellow jaundice.  However, a blood test did not confirm the type of hepatitis until 1991.  The Veteran indicated that he did not have any treatment for his hepatitis C while in prison from 1991 to 2000 as no treatment was indicated.  He was subsequently in prison from 2004 to 2009.  

With regard to hepatitis C risk factors, the examiner noted the following:  (1) no blood transfusions noted before 1992 or since that time; (2) no surgery or blood transfusions during or after service, the Veteran did admit that he used illicit intravenous (IV) drugs, to include heroin, while stationed in Korea during military service and subsequent to service; (3) no blood exposure noted on skin or mucus membranes described, including no accidental needle punctures since most of the needle punctures were intentional with IV illicit drug use; (4) the Veteran admitted to having multiple sexual partners while stationed in Korea; (5) no history of ever having hemodialysis; (6) the Veteran's entrance examination did not indicate any evidence of tattoos but his separation examination indicated multiple tattoos, mostly obtained while in Korea and covering the arms, legs, and back; (7) only body piercing involved in his ear ring piercing.  
  
The examiner continued a diagnosis of hepatitis C, first diagnosed in 1991.  Based on the examination and review of the records, the examiner opined that the most likely etiology of the Veteran's hepatitis C with liver dysfunction was his history of IV drug use.  This, according to the examiner, was a far greater risk factor for the development of hepatitis C than tattoos or multiple sexual partners.  Given that IV drug usage apparently occurred while on active duty and afterwards, the examiner indicated that it would be impossible to state without resorting to speculation whether this more likely occurred during active duty or after discharge.  

Given the evidence of record, the Board finds that service connection for hepatitis C is not warranted.  First, while the January 2010 VA examiner noted the Veteran's several risk factors for hepatitis C, he ultimately attributed the Veteran's hepatitis C as due to his abuse of IV drugs during and after service, which precludes him from obtaining benefits.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 3.1(m): VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

With regard to the remaining in-service risk factors, the Veteran is competent to testify as to the circumstances of his service, to include inoculations with non-sterile needles, multiple sex partners, or tattoos.  The Veteran is not competent, however, to state that these risk factors caused his hepatitis C.  There is no evidence of record which would indicate that any of the claimed in-service risk factors caused his hepatitis C.  The Veteran's contention in this regard essentially amounts to speculation on his part.  See Bostain v. West, 11 Vet. App. 124  (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran's statements regarding the history of his exposure to risk factors for hepatitis C are driven by his desire for compensation based on service incurrence.  While the Veteran may have been immunized using non-sterile needles, had multiple sex partners, and had several tattoos during military service, the Veteran also had a significant history of IV drug use both during and after service.  The assertion that the Veteran contracted hepatitis C as the result of the in-service immunization vaccinations, multiple sex partners, and/or several tattoos therefore is unsupported by any medical opinion.  Finally, while the Board takes judicial notice that there were no effective tests for the presence of hepatitis C until the 1990's and that there may be a long latency period between exposure and clinical symptoms of that disease, we are also cognizant that there was a lapse of many years between the Veteran's separation from service in 1977 and the first documentation of hepatitis C in 1987.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Considering the Veteran's documented exposure to possible infectious agents in the long intervening period following service, including IV drug post-service, the lapse of time does not favor the Veteran's claim.

2.  Heart disorder

The Veteran's service treatment records are negative for a heart disorder.  Significantly, both his July 1976 enlistment examination and his April 1977 separation examination show a normal heart.  They also show normal blood pressure readings of 128/82 (July 1976) and 110/60 (April 1977).  In an April 1977 Report of Medical History, the Veteran denied "heart trouble" and "high of low blood pressure."  

Private treatment records indicate that the Veteran was diagnosed with hypertension as early as June 1993 and coronary artery disease as early as December 1997.  The Veteran submitted the current claim on appeal in July 2005.  At that time he indicated that he first began experiencing heart problems in July 1994.  

Upon VA examination in January 2010, the Veteran reported a history of coronary artery disease and hypertension, first diagnosed while he was in prison in the 1990s.  Based on a review of the record the examiner opined that the Veteran's heart disorder was less likely than not related to his hepatitis C and less likely than not related to the Veteran's military service since there was no evidence of a heart disorder during the Veteran's military service.       

Upon VA examination in February 2011, the Veteran reported that he was diagnosed with having a heart attack while in prison in 1986.  Upon examination of the Veteran the examiner diagnosed coronary artery disease and hypertension.  The examiner also opined that it was less likely than not that the Veteran's current heart disease was related to his military service.  Significantly, the examiner noted that the April 1977 separation examination showed normal cardiopulmonary examination and during the April 1977 Report of Medical History the Veteran denied cardiac symptoms.  The examiner also noted that it was more likely than not that the Veteran's current heart disorder was related to chronic degenerative changes associated with aging and genetic predisposition.     

Given the evidence of record, the Board finds that service connection for a heart disorder is not warranted.  First, service treatment records are negative for a heart disorder.  Furthermore, the Veteran does not contend that he began experiencing heart problems during military service and there have been no allegations of continuity of symptomatology.  Second, the January 2010 and February 2011 VA examiners specifically opined that the Veteran's heart disorder was not related to his military service or to hepatitis C (which is not a service-connected disability) and provided persuasive rationale in support of their opinions.  Significantly, the February 2011 examiner related the Veteran's heart disorder to aging and genetic predisposition.  Finally, assuming, for the sake of argument, that the Veteran was exposed to asbestos is service, there is no evidence that a heart disorder is related to that claimed exposure as coronary artery disease is not listed in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b) which lists those diseases which VA has acknowledged have a relationship with asbestos exposure.  There is no contrary medical evidence of record.  

3. Low Back disorder

The Veteran's service treatment records are negative for a chronic low back disorder.  While he complained of back pain on two occasions, once in December 1976 and once in January 1977, these episodes were acute.  Significantly, in December 1976 the Veteran reported low back pain for three days and the assessment was strain.  In January 1977, the Veteran complained of low back pain associated with vomiting and the assessment was gastroenteritis.  The April 1977 separation examination showed a normal spine and in an April 1977 Report of Medical History the Veteran denied "recurrent back pain."  

Private treatment records indicate that the Veteran reported a back injury as early as June 1993.  The Veteran submitted the current claim on appeal in July 2005.  

Upon VA examination of the liver and pancreas in January 2010, the Veteran complained of some back pain.  The examiner noted a low back strain, originally diagnosed in service but also noted to be cleared at the time of his separation examination.  The examiner also noted that there was no evidence of any evaluation studies or treatment noted.  Based on a review of the record the examiner opined that the Veteran's low back disorder was less likely than not related to his hepatitis C; however, the examiner also noted that the etiologic determination was beyond the scope of the requested evaluation.  

Upon VA orthopedic examination in February 2011, the examiner noted that the Veteran's service treatment records show that he was seen in 1976 and 1977 for back pain.  The pain in 1977 was stated as thoracic pain and the examinations of both dates were negative.  He had good range of motion.  He was treated with heat and nothing else.  The Veteran reported that in 1976, while working in a warehouse, he fell and then developed pain.  After discharge, he did relatively well with minor back pain.  Reportedly, in 1983 the back pain increased and moved from the thoracic to the lumbar regions.  Upon examination and review of the record, the examiner diagnosed degenerative joint disease of the lumbar spine, confirmed by X-ray.  The examiner noted that while the Veteran did have a soft tissue injury to the back in 1976 during service, he received limited treatment and was not receiving any other treatment at the time of the examination.  The examiner indicated that the Veteran was experiencing pain in his low back.  However, the examiner could see no relationship to what appeared to be a minor soft tissue injury in the service to cause any back pain at this time.  Therefore, the examiner opined that it was less likely than not that his current back pain was related to his military service.       

Given the evidence of record, the Board finds that service connection for a low back disorder is not warranted on either a direct or secondary basis.  First, while the Veteran's service treatment records show complaints of back pain on two isolated occasions, the April 1977 separation examination showed a normal spine and in an April 1977 Report of Medical History the Veteran denied "recurrent back pain."  While the Veteran has complained of continuous back problems since military service, the Board finds that this allegation is not persuasive in light of the fact that the Veteran denied problems upon separation and did not raise a claim until over two decades following discharge.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements and testimony.  

Moreover, there is no medical evidence in the record that links the Veteran's current back disorder to an incident of the Veteran's active military service.  The January 2010 and February 2011 VA examiners specifically opined that the Veteran's low back disorder was not related to his military service and provided persuasive rationale in support of their opinions.  Finally, assuming, for the sake of argument, that the Veteran was exposed to asbestos is service, there is no evidence that a low back disorder is related to that claimed exposure as degenerative joint disease is not listed in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b) which lists those diseases which VA has acknowledged have a relationship with asbestos exposure.  There is no contrary medical evidence of record.  

With regard to all three issues addressed in this decision, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on these matters.  Accordingly, the Veteran's opinion that his current claimed disorders are related to military service is not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the claim for service connection for the claimed disorders is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was sent in July 2005, September 2005, April 2006,  and October 2008 letters and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained adequate medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  Also, while it appears that there are missing private treatment records from Dr. F.H., as noted in the remand below, the Board notes that there is no indication that these records are pertinent to the claims for either hepatitis C, a heart disorder, or a low back disorder.  Rather, it appears that the missing private treatment records only pertain to the bilateral leg disorder claim that is being remanded below.  All other known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for hepatitis C with liver dysfunction is denied.  

Service connection for a heart disorder is denied.  

Service connection for a low back disorder is denied.


REMAND

The Veteran's service treatment records show several complaints regarding the feet and one complaint regarding the legs.  He complained of bilateral foot problems in March 1977 and April 1977 and complained of "cramps in the legs" as well as "foot trouble - corn" during an April 1977 Report of Medical History.  The April 1977 separation examination showed normal lower extremities.    

Private treatment records are negative for a diagnosis or treatment of a bilateral leg disorder.  The Veteran submitted the current claim on appeal in July 2005.  

Upon VA examination in January 2010 the Veteran complained of a cramp type pain in the calf of his legs.  The Veteran indicated that his primary care physician, Dr. F.H., had mentioned to him having pressure readings in lower leg areas and that he wanted to have a repeat vascular evaluation done.  The examiner indicated that the records regarding this were not available for review.  On physical examination the examiner noted a bruit over the left groin area.  The impression was weak pulses noted with bruit of the left lower extremity, particularly with suspected peripheral vascular disease.  Based on a review of the record the examiner opined that the Veteran's left leg disorder was less likely than not related to his hepatitis C, but indicated an etiologic determination was beyond the scope of this particular examination.  

Upon VA orthopedic examination in February 2011, the Veteran complained of pain in the left calf with walking.  Upon examination the examiner diagnosed degenerative arthritis of the right knee and strain of the left knee.  The examiner noted that the Veteran did not receive any treatment for his lower extremities during military service and, therefore, it was less likely than not that any bilateral leg pain was related to the Veteran's military service.        

Unfortunately, the February 2011 VA examiner inaccurately based the opinion on the fact that "the Veteran did not receive any treatment for his lower extremities during military service."  The examiner failed to address the Veteran's in-service treatment for foot problems in March and April 1977 and complaints of "cramps in legs" in April 1977.  As such, another examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, the Board finds that there are missing private treatment records pertinent to this claim.  As above, during the January 2010 VA examination the Veteran indicated that his primary care physician, Dr. F.H., had mentioned to him having pressure readings in lower leg areas than in upper areas and that he wanted to have a repeat vascular evaluation done.  The examiner indicated that the records regarding this were not available for review.  The Board also notes that treatment records from Dr. F.H. are not part of the record and it appears that VA never made any attempt to obtain them.  As such, on remand an attempt to obtain these records should be made.       

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records from Dr. F.H. and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  The RO must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization form from the Veteran, attempt to obtain copies of treatment records from Dr. F.H.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. After completion of the foregoing, ask the February 2011 VA examiner to supplement his report and specifically opine whether it is at least as likely as not the Veteran's bilateral leg disorder is related to an event in military service.  Specifically, the examiner should note the Veteran's in-service treatment for foot problems in March and April 1977 and complaints of "cramps in legs" in April 1977.    

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

If the February 2011 VA examiner is unable to complete this request or finds that another examination is needed, then schedule the Veteran for a another VA examination and direct the new examiner to review the claims folder and provide an opinion as set forth above.  

3. After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


